            Case 3:16-cv-02779-JLS-BGS Document 104 Filed 12/11/18 PageID.1591 Page 1 of 2



                1     GINA L. DURHAM (Bar No. 295910)               Tamar Y. Duvdevani (admitted pro hac
                      gina.durham@dlapiper.com                      vice)
                2     DLA PIPER LLP (US)                            tamar.duvdevani@dlapiper.com
                      555 Mission Street, Suite 2400                Marc E. Miller (admitted pro hac vice)
                3     San Francisco, California 94105-2933          marc.miller@dlapiper.com
                      Tel: 415.836.2500                             DLA PIPER LLP (US)
                4     Fax: 415.836.2501                             1251 Avenue of the Americas
                                                                    New York, New York 10020-1104
                5     STANLEY J. PANIKOWSKI (Bar No.                Tel: 212.335.4500
                      224232)                                       Fax: 212.335.4501
                6     stanley.panikowski@dlapiper.com
                      DLA PIPER LLP (US)                            Ryan Compton (admitted pro hac vice)
                7     401 B Street, Suite 1700                      ryan.compton@dlapiper.com
                      San Diego, CA 92101                           James Stewart (admitted pro hac vice)
                8     Tel: 619.699.2700                             james.stewart@dlapiper.com
                      Fax: 619.699.2701                             DLA PIPER LLP (US)
                9                                                   500 Eight Street, NW
                      ANDREW L. DEUTSCH (Bar No.                    Washington, D.C. 20004
              10      319286)                                       Tel: 202.799.4000
                      andrew.deutsch@dlapiper.com                   Fax: 202.799.5000
              11      DLA PIPER LLP (US)
                      2000 Avenue of the Stars
              12      Suite 400, North Tower
                      Los Angeles, CA 90067-4704
              13      Tel: 310.595.3000
                      Fax: 310.595.3300
              14
                      Attorneys for Plaintiff
              15      Dr. Seuss Enterprises, L.P.
              16
                                                  UNITED STATES DISTRICT COURT
              17
                                            SOUTHERN DISTRICT OF CALIFORNIA
              18
                      DR. SEUSS ENTERPRISES, L.P., a               CASE NO.: 3:16-cv-02779-JLS-BGS
              19      California limited partnership,
                                                                   PLAINTIFF DR SEUSS
              20                     Plaintiff,                    ENTERPRISES L.P.’S NOTICE OF
                                                                   MOTION AND MOTION TO
              21             v.                                    EXCLUDE GANS TESTIMONY
                                                                   UNDER FEDERAL RULE OF
              22      COMICMIX LLC, a Connecticut                  EVIDENCE 702
                      limited liability company; MR.
              23      GLENN HAUMAN, an individual;                 Date: January 31, 2019
                      MR. DAVID JERROLD                            Time: 1:30 pm
              24      FRIEDMAN A/K/A DAVID                         Courtroom: 4D
                      GERROLD, an individual; and MR.              Judge: The Hon. Janis L. Sammartino
              25      TY TEMPLETON, an individual,
              26                     Defendants.
              27
              28
                      WEST\284418034.1
DLA P IPER LLP (US)
                                                     NOTICE OF MOTION AND MOTION TO EXCLUDE GANS TESTIMONY
                                                                            USDC CASE NO. 3:16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 104 Filed 12/11/18 PageID.1592 Page 2 of 2



                1            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                2            PLEASE TAKE NOTICE that on January 31, 2018 at 1:30 p.m. in the
                3     Courtroom of the Honorable Janis L. Sammartino of the above-entitled court,
                4     located at 221 W. Broadway, San Diego, California 92101, Plaintiff Dr. Seuss
                5     Enterprises, L.P. will and hereby does move to exclude the testimony of
                6     Defendants’ expert Joshua Gans under Federal Rule of Evidence 702 and Daubert.
                7            The motion should be granted because:
                8            (1)     the proposed testimony is not the product of reliable principles and
                9     methods under Fed. R. Evid. 702(c), nor has the expert reliably applied the
              10      principles and methods to the facts of the case under Fed. R. Evid. 702(d);
              11             (2)     the proposed testimony is not based on sufficient facts or data under
              12      Fed. R. Evid. 702(b);
              13             (3)     the expert witness is not qualified as an expert by knowledge, skill,
              14      experience, training, or education with respect to his proposed testimony under Fed.
              15      R. Evid. 702;
              16             (4)     the proposed testimony will not help the trier of fact to understand the
              17      evidence or to determine a fact in issue under Fed. R. Evid. 702(a).
              18             This motion is made pursuant to Civil Local Rule 7.1 and is based on this
              19      Notice of Motion and Motion, the accompanying Memorandum of Points and
              20      Authorities, the supporting Declaration of Marc E. Miller and its exhibits, all of
              21      which are served and filed herewith, the complete records and files of this action,
              22      and any argument or additional evidence that is permitted by this Court.
              23
                      Dated: December 11, 2018                 Respectfully submitted,
              24
                                                               By /s/ Tamar Duvdevani
              25                                                 TAMAR DUVDEVANI
                                                                 DLA Piper LLP (US)
              26
                                                                 Attorneys for Plaintiff
              27                                                 Dr. Seuss Enterprises, L.P.
              28
DLA P IPER LLP (US)
                      WEST\284418034.1                           -1-
                                                     NOTICE OF MOTION AND MOTION TO EXCLUDE GANS TESIMONY
                                                                           USDC CASE NO. 3:16-CV-02779-JLS-BGS
